DETAILED ACTION
This communication is a Non-Final Office Action rejection on the merits. Claims 1-12 are currently pending and have been addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  There are two claims 9, one is an independent claim and the other claim depends on independent claim 7. However, there’s no independent claim 7 included in the set of claims. Examiner notes that the first independent claim 9 is supposed to be independent claim 7.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more. 

Independent Claim 1
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 1 is directed to an apparatus which is a statutory category.
Step 2A, Prong One - Claim 1 recites: A system for providing investment information, the system comprising: obtaining an investment asset size of an investment analyst; rating an investment analyst level with respect to the investment asset size, based on the investment asset size; and displaying and providing the investment analyst level to investment information uploaded by the investment analyst. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing personal behavior. The limitation of “providing the investment analyst level based on historical investment data” is a social activity. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 1 includes additional elements: an asset size information acquisition unit; a rating unit; and an information providing unit.
The asset size information acquisition unit is merely used to obtain an investment asset size of an investment analyst (Paragraph 0022). The rating unit is merely used to rate an investment analyst level with respect to the investment asset size (Paragraph 0022). The information providing unit is merely used to display the investment analyst level to investment information (Paragraph 0022). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). These elements of “asset size information acquisition unit,” “rating unit,” and “information providing unit” are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Also, the information providing unit is considered “field of use” (MPEP 2106.05h), as it’s just used to provide information and does not improve the technology. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of rating an investment analyst based on historical investment data. The specification shows that the asset size information acquisition unit is merely used to obtain an investment asset size of an investment analyst (Paragraph 0022). The rating unit is merely used to rate an investment analyst level with respect to the investment asset size (Paragraph 0022). The information providing unit is merely used to display the investment analyst level to investment information (Paragraph 0022). Also, the information providing unit is considered a conventional computer function of “receiving and transmitting over a network” (MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Independent Claim 7
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 7 is directed to a method which is a statutory category.
Step 2A, Prong One - Claim 7 recites: A method for providing investment information, the method comprising: obtaining an investment asset size of an investment analyst; rating an investment analyst level with respect to the investment asset size; and displaying and providing the investment analyst level to investment information uploaded by the investment analyst according to an investment information request. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing personal behavior. The limitation of “providing the investment analyst level based on historical investment data” is a social activity. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 7 includes additional elements: an asset size information acquisition unit; a rating unit; and an information providing unit.
The asset size information acquisition unit is merely used to obtain an investment asset size of an investment analyst (Paragraph 0022). The rating unit is merely used to rate an investment analyst level with respect to the investment asset size (Paragraph 0022). The information providing unit is merely used to display the investment analyst level to investment information (Paragraph 0022). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). These elements of “asset size information acquisition unit,” “rating unit,” and “information providing unit” are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Also, the information providing unit is considered “field of use” (MPEP 2106.05h), as it’s just used to provide information and does not improve the technology. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of rating an investment analyst based on historical investment data. The specification shows that the asset size information acquisition unit is merely used to obtain an investment asset size of an investment analyst (Paragraph 0022). The rating unit is merely used to rate an investment analyst level with respect to the investment asset size (Paragraph 0022). The information providing unit is merely used to display the investment analyst level to investment information (Paragraph 0022). Also, the information providing unit is considered a conventional computer function of “receiving and transmitting over a network” (MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Dependent claims 2, 5, 8, and 11 are not directed to additional abstract ideas, but are directed to an additional non-abstract claim element. The additional non-abstract claim element is a return rate information acquisition unit. The return rate information acquisition unit is merely used to obtain return-on-investment (ROI) rate information of the investment analyst for several months to several years for the investment amount (Paragraphs 0023 & 0026). This is considered “insignificant extra-solution activity” (MPEP 2106.05g) at Step 2A and at Step 2B because is just “mere data gathering” (MPEP 2106.05g) to use it for an analysis. Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Dependent claims 3-4 and 9-10 are not directed to additional abstract ideas, but are directed to an additional non-abstract claim element. The additional non-abstract claim element is an evaluation information input unit. The evaluation information input unit is merely used to receive evaluation information from other investors (Paragraph 0024). This is considered “insignificant extra-solution activity” (MPEP 2106.05g) at Step 2A and at Step 2B because is just “mere data gathering” (MPEP 2106.05g) to use it for an analysis. Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Dependent claims 6 and 12 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above - such as by: wherein the information providing unit receives an investment information request including the investment analyst level and filters investment information uploaded by investment analysts whose levels are equal to or higher than the investment analyst level and provides the filtered information. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity which includes managing personal behavior. In addition, no additional elements are integrated into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouped into a method of organizing human activity.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3-4, 6-7, 9-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carpenter et al. (2009/0265283 A1).
Regarding claim 1, Carpenter et al. discloses a system for providing investment information (Abstract, Systems and methods for rating a plurality of investment positions are described; Paragraph 0038, The IDSS include components configured to enable or support the collection and sharing of actual investment information among various individual member-investors. The investment data includes data of any type of investment vehicle used by the investor including but not limited to data or information of public equities or securities, exchange-traded funds (ETFs), mutual funds, fixed income and options data), the system comprising: 
an asset size information acquisition unit obtaining an investment asset size of an investment analyst from an investment system (Figure 1, item 112, Real-Time Market Data; Figure 1, item 110, Historical Investment Data; Paragraph 0069, This disparate individual historical performance data in the system provides insight into the past and current universal distribution curve of "high" (strong) and "low" (poor) performing individual investors. Investors that have consistently experienced significant historical returns and outperformed indices and benchmarks are ranked higher than those with minimal or negative returns. For the first time, the IDSS enables individual investors to see where they stand as far as their investment performance relative to some number of their peers, and the top individual investors in the IDSS community can be recognized; Paragraph 0149, In order to calculate ratings for mutual funds and ETFs, the IDSS of an embodiment applies the ranking algorithm of the ranking component to the mutual funds and ETFs. In so doing, an embodiment uses returns adjusted for expenses when calculating the Information Ratio of the mutual fund or ETF. Furthermore, the variable .alpha. in the rank score formula is set equal to 1.0. Moreover, an embodiment considers additional factors such as the fund manager's historical performance, number of years investing, underlying holdings, turnover, and fund inflows and outflows, for example; Paragraph 0177, The embodiments described herein include a method for ranking an investor, wherein the investor is one buying an investment position, the method comprising: generating a skill score for each investor of a plurality of investors, the skill score representing an Information Ratio (IR) of the investor; generating a persistence score for each investor of the plurality of investors, the persistence score representing skill of the investor relative to a benchmark; generating a confidence score for each investor of the plurality of investors, the confidence score representing an investment win percentage relative to an investment loss percentage; and generating a rank score for each investor of the plurality of investors by combining the skill score, the persistence score and the confidence score, the rank score categorizing the investor relative to other investors based upon historical investment data and real-time brokerage account data; Examiner notes that the fund inflows represent an investment asset size of an investment analyst); 
a rating unit rating an investment analyst level with respect to the investment asset size, based on the investment asset size obtained from the asset size information acquisition unit (Figure 1, item 106, Rating; Paragraph 0103, The ranking methodology continues by selecting or determining which investors are not only skillful and persistent in their skill, but also confident. A confidence score measures how big an investor wins when they make a winning bet versus how small they lose when they make a losing bet; Paragraph 0112, Generating the rank score of an embodiment thus comprises generating a weighted average of the skill score, the persistence score and the confidence score. Generating the rank score of an embodiment comprises forming a skill component by multiplying the skill score by a first weight. Generating the rank score of an embodiment comprises forming a persistence component by multiplying the persistence score by a second weight. Generating the rank score of an embodiment comprises forming a confidence component by multiplying the confidence score by a third weight. Generating the rank score of an embodiment comprises calculating the rank score by summing the skill component, the persistence component and the confidence component. A sum of the first weight, the second weight and the third weight equals one (1). The rank score is used to classify each investor by the rank score of the investor; Paragraph 0113, Following application of any adjustments to the base score, as appropriate to a member and the member's corresponding data, the resulting score is assigned to the member. The ranking component 104 uses the assigned score of members to "rank" 402 each member and compare each member against other members, individuals, and benchmarks. The ranking component 104 assesses the scores of the total member population and assigns each member to a group, where each group represents a percentile of the total member population. The ranking component 104 of an embodiment, for example, includes five groups into which a member is placed, the groups including elite members (top 1%), platinum members (top 2-10%), gold members (top 11-25%), silver members (top 26-50%), and bronze members (remaining). The ranking component 104 of alternative embodiments can include an alternative number of groups and/or alternative percentiles corresponding to the groups (e.g., decile groups, etc.)); 
and an information providing unit displaying and providing the investment analyst level to investment information uploaded by the investment analyst (see Figure 15 and related text in Paragraph 0129, The categories are arranged along the x-axis of the strength of signal plot 1500 according to their score (e.g., category with lowest score is placed in left-most position along the x-axis, category with highest score is placed in right-most position along the x-axis). Alternatively, securities can be placed on the strength of signal plot 1500 without any express correlation to rank categories. Therefore, the IDSS generates the strength of signal plot 1500 by identifying the category of members that provide the best performance (e.g., members with an Elite rank, members with a Platinum rank, etc.) and organizing the categories along the x-axis of a plot according to the relative performance. The x-axis of the plot of an embodiment thus provides an indication of which members are buying or selling a security).
Regarding claim 7, Carpenter et al. discloses a method for providing investment information (Abstract, Systems and methods for rating a plurality of investment positions are described; Paragraph 0038, The IDSS include components configured to enable or support the collection and sharing of actual investment information among various individual member-investors. The investment data includes data of any type of investment vehicle used by the investor including but not limited to data or information of public equities or securities, exchange-traded funds (ETFs), mutual funds, fixed income and options data), the method performed in an investment information providing system including an asset size information acquisition unit (Figure 1, item 112, Real-Time Market Data; Figure 1, item 110, Historical Investment Data), a rating unit (Figure 1, item 106, Rating), and an information providing unit (Figure 15, item 1500, Category of Members that Provide the Best Performance), the method comprising: 
obtaining, by the asset size information acquisition unit, an investment asset size of an investment analyst from an investment system (Figure 1, item 112, Real-Time Market Data; Figure 1, item 110, Historical Investment Data; Paragraph 0069, This disparate individual historical performance data in the system provides insight into the past and current universal distribution curve of "high" (strong) and "low" (poor) performing individual investors. Investors that have consistently experienced significant historical returns and outperformed indices and benchmarks are ranked higher than those with minimal or negative returns. For the first time, the IDSS enables individual investors to see where they stand as far as their investment performance relative to some number of their peers, and the top individual investors in the IDSS community can be recognized; Paragraph 0149, In order to calculate ratings for mutual funds and ETFs, the IDSS of an embodiment applies the ranking algorithm of the ranking component to the mutual funds and ETFs. In so doing, an embodiment uses returns adjusted for expenses when calculating the Information Ratio of the mutual fund or ETF. Furthermore, the variable .alpha. in the rank score formula is set equal to 1.0. Moreover, an embodiment considers additional factors such as the fund manager's historical performance, number of years investing, underlying holdings, turnover, and fund inflows and outflows, for example; Paragraph 0177, The embodiments described herein include a method for ranking an investor, wherein the investor is one buying an investment position, the method comprising: generating a skill score for each investor of a plurality of investors, the skill score representing an Information Ratio (IR) of the investor; generating a persistence score for each investor of the plurality of investors, the persistence score representing skill of the investor relative to a benchmark; generating a confidence score for each investor of the plurality of investors, the confidence score representing an investment win percentage relative to an investment loss percentage; and generating a rank score for each investor of the plurality of investors by combining the skill score, the persistence score and the confidence score, the rank score categorizing the investor relative to other investors based upon historical investment data and real-time brokerage account data; Examiner notes that the fund inflows represent an investment asset size of an investment analyst); 
rating, by the rating unit, an investment analyst level with respect to the investment asset size, based on the investment asset size obtained from the asset size information acquisition unit (Figure 1, item 106, Rating; Paragraph 0103, The ranking methodology continues by selecting or determining which investors are not only skillful and persistent in their skill, but also confident. A confidence score measures how big an investor wins when they make a winning bet versus how small they lose when they make a losing bet; Paragraph 0112, Generating the rank score of an embodiment thus comprises generating a weighted average of the skill score, the persistence score and the confidence score. Generating the rank score of an embodiment comprises forming a skill component by multiplying the skill score by a first weight. Generating the rank score of an embodiment comprises forming a persistence component by multiplying the persistence score by a second weight. Generating the rank score of an embodiment comprises forming a confidence component by multiplying the confidence score by a third weight. Generating the rank score of an embodiment comprises calculating the rank score by summing the skill component, the persistence component and the confidence component. A sum of the first weight, the second weight and the third weight equals one (1). The rank score is used to classify each investor by the rank score of the investor; Paragraph 0113, Following application of any adjustments to the base score, as appropriate to a member and the member's corresponding data, the resulting score is assigned to the member. The ranking component 104 uses the assigned score of members to "rank" 402 each member and compare each member against other members, individuals, and benchmarks. The ranking component 104 assesses the scores of the total member population and assigns each member to a group, where each group represents a percentile of the total member population. The ranking component 104 of an embodiment, for example, includes five groups into which a member is placed, the groups including elite members (top 1%), platinum members (top 2-10%), gold members (top 11-25%), silver members (top 26-50%), and bronze members (remaining). The ranking component 104 of alternative embodiments can include an alternative number of groups and/or alternative percentiles corresponding to the groups (e.g., decile groups, etc.)); 
and displaying and providing, by the information providing unit, the investment analyst level to investment information uploaded by the investment analyst according to an investment information request (see Figure 15 and related text in Paragraph 0129, The categories are arranged along the x-axis of the strength of signal plot 1500 according to their score (e.g., category with lowest score is placed in left-most position along the x-axis, category with highest score is placed in right-most position along the x-axis). Alternatively, securities can be placed on the strength of signal plot 1500 without any express correlation to rank categories. Therefore, the IDSS generates the strength of signal plot 1500 by identifying the category of members that provide the best performance (e.g., members with an Elite rank, members with a Platinum rank, etc.) and organizing the categories along the x-axis of a plot according to the relative performance. The x-axis of the plot of an embodiment thus provides an indication of which members are buying or selling a security).
Regarding claims 3 and 9, which are dependent of claims 1 and 7, Carpenter et al. discloses all the limitations in claims 1 and 7. Carpenter et al. further comprising an evaluation information input unit receiving evaluation information from other investors for the investment information uploaded by the investment analyst, wherein the rating unit updates the investment analyst level by reflecting the evaluation information input to the evaluation information input unit (Paragraph 0076, The ranking system weighting parameters can also include member popularity. The popularity attribute quantifies or weights each member by the quality of investors to which that member is linked on the platform. Members can follow other members, and when many other members are linked to a particular member (e.g., has many followers) this is a quantifiable measure of popularity. When considering a member's "popularity" the quality of the member's followers is also considered, and highly rated followers score higher than lowly rated followers; Examiner interprets the member popularity as the evaluation information).
Regarding claims 4 and 10, which are dependent of claims 3 and 9, Carpenter et al. discloses all the limitations in claims 3 and 9. Carpenter et al. further discloses wherein the rating unit updates the investment analyst level by reflecting the evaluation information periodically input to the evaluation information input unit (Paragraph 0082, The ranking component 104 can also adjust the base score according to member popularity. For example, the input base score, whether unadjusted or previously adjusted, is not adjusted for a contact and follower network larger than a pre-specified popularity threshold. However, the input base score can be adjusted down (e.g., reduced 25%) for an empty network with no linked members. For example, a network of a particular member that includes a number of members approximately equal to 80% of the popularity threshold value results in an effective reduction in the base score of approximately 10%. The adjustments for member popularity are not limited to linear adjustments or multiplication operations).
Regarding claims 6 and 12, which are dependent of claims 1 and 7, Carpenter et al. discloses all the limitations in claims 1 and 7. Carpenter et al. further discloses wherein the information providing unit receives an investment information request including the investment analyst level and filters investment information uploaded by investment analysts whose levels are equal to or higher than the investment analyst level and provides the filtered information (Paragraph 0162, The IDSS of an embodiment enables member-investor matching in that it allows a member to identify other members with whom he/she has an investor relationship as measured by a pre-specified criteria. FIG. 22 is a flow diagram for investor matching 2200 using the IDSS, under an embodiment. Components of the IDSS receive data inputs 2202 corresponding to members. The data inputs include data of investment strategies, portfolio holdings, watch lists, transactions, performance and assorted demographic data, and other data as described above. Weights are assigned or selected 2204 for data components of the input data, and a score is generated 2206 for each member based on the input data and the corresponding weights. A member is automatically matched 2208 to other members according to his/her score. The matching is specific to criteria selected by the member requesting or controlling the matching. The results of the matching return information of members having the same score (within a pre-specified variance range) as the member).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 5, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter et al. (US 2009/0265283 A1), in view of Wyrough (US 2014/0289166 A1).
Regarding claims 2 and 8, which are dependent of claims 1 and 7, Carpenter et al. discloses all the limitations in claims 1 and 7. Carpenter et al. further comprising a return … information acquisition unit obtaining return … information of the investment analyst from the investment system, wherein the rating unit rates the investment analyst level by further reflecting the R… information obtained from the return … information acquisition unit (Paragraph 0069, This disparate individual historical performance data in the system provides insight into the past and current universal distribution curve of "high" (strong) and "low" (poor) performing individual investors. Investors that have consistently experienced significant historical returns and outperformed indices and benchmarks are ranked higher than those with minimal or negative returns. For the first time, the IDSS enables individual investors to see where they stand as far as their investment performance relative to some number of their peers, and the top individual investors in the IDSS community can be recognized; Paragraph 0149, In order to calculate ratings for mutual funds and ETFs, the IDSS of an embodiment applies the ranking algorithm of the ranking component to the mutual funds and ETFs. In so doing, an embodiment uses returns adjusted for expenses when calculating the Information Ratio of the mutual fund or ETF. Furthermore, the variable .alpha. in the rank score formula is set equal to 1.0. Moreover, an embodiment considers additional factors such as the fund manager's historical performance, number of years investing, underlying holdings, turnover, and fund inflows and outflows, for example; Paragraph 0177, The embodiments described herein include a method for ranking an investor, wherein the investor is one buying an investment position, the method comprising: generating a skill score for each investor of a plurality of investors, the skill score representing an Information Ratio (IR) of the investor; generating a persistence score for each investor of the plurality of investors, the persistence score representing skill of the investor relative to a benchmark; generating a confidence score for each investor of the plurality of investors, the confidence score representing an investment win percentage relative to an investment loss percentage; and generating a rank score for each investor of the plurality of investors by combining the skill score, the persistence score and the confidence score, the rank score categorizing the investor relative to other investors based upon historical investment data and real-time brokerage account data).
	Carpenter et al. discloses ranking investors based on performance data, wherein the performance data includes business and financial metrics (e.g. active return, win/loss ratio, cash flow measure, etc.). Although Carpenter et al. discloses multiple business and financial metrics to evaluate an investor, Carpenter et al. does not specifically disclose wherein the metrics include a return-on-investment (ROI) rate.
	However, Wyrough discloses a return rate information acquisition unit obtaining return-on-investment (ROI) rate information of the investment analyst from the investment system (Paragraph 0008, In a world with more time constraints than ever before for the investor and the advisor, investing has become more challenging due to the vast amounts of data available, including how the data is catalogued, processed and displayed. It does not have to be this way. The system and methods disclosed herein help with all of these issues and many more. On the smallest, but possibly most important level, meaning is given to the rate of return for a particular investment over any period of rolling time. The investment's rate of return over a specific period of time may be compared to all other investments within the investment's peer group during those same time periods), wherein the rating unit rates the investment analyst level by further reflecting the ROI rate information obtained from the return rate information acquisition unit (Paragraph 0009, For example, in 2013, an investor might have had a large cap value mutual fund that returned 15% for the year. By most counts, the majority of investors would be very happy with that rate of return. A question all investors should ask themselves is: how does the rate of return over a particular period of time score on a scale against all other like kind investments from the universe of all investments during that same time period? If the answer is 25, for example, the investor may now know that, while 15% sounds like a good number, 75% of the peers within the classroom of large cap value did better than 15%. Would the investor still be happy?; Paragraph 0063, The scoring/ranking algorithm of any given investment class may be set with default weighting, wherein certain scores/rankings of the investment's specific rolling rate of return time periods are valued over others. Thus, after the weighting is applied against the investment's various rate of return for the time periods, comparatively high scores/rankings (i.e., being near number 100 on a scale of 1 to 100) for a rolling rate of return time period given a relatively low weight may not bode as well for the score/ranking of an investment if it had scored comparatively high for a rolling rate of return time period given a relatively high weight. For example, for a particular classroom, a particular investor may value the total return on an investment over the last 3 months as being more important than the total return on that investment over the last 3 years. Through advanced settings in the system, the investor can thus give preferential weighting to one or more base scores, resulting in a user customized defined base weighted score; Paragraph 0068, The sKKore.TM. system creates a very clear visualization of the user's entire portfolio picture which includes several heat maps of the investor's portfolio that uses a range of colors and sizes. For example, green may be used to indicate that the score is acceptable when compared to predetermined parameters set by the user, wherein yellow may indicate a potential problem or a negative trend, and red signals a serious underperforming asset. A heat map on scores verse money invested may be provided wherein the information on the tiles show the scores of the investments and the tile size shows the amount of money in the investment or investment class).
	It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the system for ranking investors based on performance data, wherein the performance data includes business and financial metrics (e.g. active return, win/loss ratio, cash flow measure, etc.) of the invention of Carpenter et al. to further incorporate evaluating an investor based on a return-on-investment (ROI) rate of the invention of Wyrough because doing so would allow the method to give meaning to the rate of return by scoring investment against its peers for the same time period (see Wyrough, Paragraph 0010). Therefore, providing an easy an understandable way to quantify their investment rate of returns (Paragraph 0003). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 5 and 11, which are dependent of claims 2 and 8, the combination of Carpenter et al. and Wyrough discloses all the limitations in claims 2 and 8. Carpenter et al. further comprising wherein the return … information acquisition unit obtains information for an investment amount of the investment analyst and an R… for several months to several years for the investment amount (Paragraph 0069, This disparate individual historical performance data in the system provides insight into the past and current universal distribution curve of "high" (strong) and "low" (poor) performing individual investors. Investors that have consistently experienced significant historical returns and outperformed indices and benchmarks are ranked higher than those with minimal or negative returns. For the first time, the IDSS enables individual investors to see where they stand as far as their investment performance relative to some number of their peers, and the top individual investors in the IDSS community can be recognized; Paragraph 0071, For the member specifically, the IDSS automatically calculates individual portfolio returns and performance for various time periods. The returns and performance are calculated, for example, for a current period (e.g., current day, time period of the current day, etc.) and/or during a historical period (e.g., daily for the last 180 days, daily for the last month, daily for the last quarter, daily for the last year, monthly for the last year, monthly for the last five (5) years, average annual return for the last year, average annual return for the last two (2) years, etc.); Paragraph 0149, In order to calculate ratings for mutual funds and ETFs, the IDSS of an embodiment applies the ranking algorithm of the ranking component to the mutual funds and ETFs. In so doing, an embodiment uses returns adjusted for expenses when calculating the Information Ratio of the mutual fund or ETF. Furthermore, the variable .alpha. in the rank score formula is set equal to 1.0. Moreover, an embodiment considers additional factors such as the fund manager's historical performance, number of years investing, underlying holdings, turnover, and fund inflows and outflows, for example; Paragraph 0177, The embodiments described herein include a method for ranking an investor, wherein the investor is one buying an investment position, the method comprising: generating a skill score for each investor of a plurality of investors, the skill score representing an Information Ratio (IR) of the investor; generating a persistence score for each investor of the plurality of investors, the persistence score representing skill of the investor relative to a benchmark; generating a confidence score for each investor of the plurality of investors, the confidence score representing an investment win percentage relative to an investment loss percentage; and generating a rank score for each investor of the plurality of investors by combining the skill score, the persistence score and the confidence score, the rank score categorizing the investor relative to other investors based upon historical investment data and real-time brokerage account data), and wherein the rating unit updates the investment analyst level based on the R… information obtained by the return … information acquisition unit (Paragraph 0046, . The IDSS components of an embodiment include an aggregation component or engine 102, a ranking component or engine 104, a rating component or engine 106, and a recommendation component or engine 108. The IDSS includes couplings or connections to sources or components from which historical investment data 110 and real-time market data 112 can be received, fetched, gathered, and/or inputted. The investment data 110 and real-time market data 112 can be received periodically or continuously in real-time or near real-time via synchronization over electronic couplings with brokerages, market services, and/or other third-party sources of data. The IDSS is also configured to receive data or information 114 manually entered by a member; Paragraph 0113, Following application of any adjustments to the base score, as appropriate to a member and the member's corresponding data, the resulting score is assigned to the member. The ranking component 104 uses the assigned score of members to "rank" 402 each member and compare each member against other members, individuals, and benchmarks. The ranking component 104 assesses the scores of the total member population and assigns each member to a group, where each group represents a percentile of the total member population. The ranking component 104 of an embodiment, for example, includes five groups into which a member is placed, the groups including elite members (top 1%), platinum members (top 2-10%), gold members (top 11-25%), silver members (top 26-50%), and bronze members (remaining). The ranking component 104 of alternative embodiments can include an alternative number of groups and/or alternative percentiles corresponding to the groups (e.g., decile groups, etc.)).
Carpenter et al. discloses ranking investors based on performance data for different time periods, wherein the performance data includes business and financial metrics (e.g. active return, win/loss ratio, cash flow measure, etc.). Although Carpenter et al. discloses multiple business and financial metrics to evaluate an investor, Carpenter et al. does not specifically disclose wherein the metrics include a return-on-investment (ROI) rate.
However, Wyrough discloses wherein the return rate information acquisition unit obtains information for an investment amount of the investment analyst and an ROI rate for several months to several years for the investment amount (Paragraph 0009, For example, in 2013, an investor might have had a large cap value mutual fund that returned 15% for the year. By most counts, the majority of investors would be very happy with that rate of return. A question all investors should ask themselves is: how does the rate of return over a particular period of time score on a scale against all other like kind investments from the universe of all investments during that same time period? If the answer is 25, for example, the investor may now know that, while 15% sounds like a good number, 75% of the peers within the classroom of large cap value did better than 15%. Would the investor still be happy?; Paragraph 0063, The scoring/ranking algorithm of any given investment class may be set with default weighting, wherein certain scores/rankings of the investment's specific rolling rate of return time periods are valued over others. Thus, after the weighting is applied against the investment's various rate of return for the time periods, comparatively high scores/rankings (i.e., being near number 100 on a scale of 1 to 100) for a rolling rate of return time period given a relatively low weight may not bode as well for the score/ranking of an investment if it had scored comparatively high for a rolling rate of return time period given a relatively high weight. For example, for a particular classroom, a particular investor may value the total return on an investment over the last 3 months as being more important than the total return on that investment over the last 3 years. Through advanced settings in the system, the investor can thus give preferential weighting to one or more base scores, resulting in a user customized defined base weighted score), and wherein the rating unit updates the investment analyst level based on the ROI rate information obtained by the return rate information acquisition unit (Paragraph 0058, The financial data server may be coupled through a communication network, for example, to a source of financial data, such as Standard and Poor's (S&P), Reuters or barchart.com, for obtaining financial data related to the cusip or symbol. FIG. 7 is a chart illustrating a list of exemplary financial data points for each of the various investment types. The financial data may be imported and stored in a database server on the financial data server or the database server may be housed separately from the financial data server. The data may be updated at predetermined intervals, such as every 5 or 10 minutes, or daily, for example, depending on the time sensitivity of the data required for the algorithms carried out by the sKKore.TM; Paragraph 0066, As shown in FIG. 9, the investor may quickly drill down to find what areas of the portfolio that may be under performing, what improvements may be made, and what areas may be trending in a positive direction or contributing in some manner to the overall score. Thus, with a quick glance, an investor immediately garners real time status information on the overall performance of their investments through a single score with respect to the overall portfolio or a single score pertaining to each individual investment comprising the overall portfolio; Paragraph 0068, The sKKore.TM. system creates a very clear visualization of the user's entire portfolio picture which includes several heat maps of the investor's portfolio that uses a range of colors and sizes. For example, green may be used to indicate that the score is acceptable when compared to predetermined parameters set by the user, wherein yellow may indicate a potential problem or a negative trend, and red signals a serious underperforming asset. A heat map on scores verse money invested may be provided wherein the information on the tiles show the scores of the investments and the tile size shows the amount of money in the investment or investment class).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the system for ranking investors based on performance data for different time periods, wherein the performance data includes business and financial metrics (e.g. active return, win/loss ratio, cash flow measure, etc.) of the invention of Carpenter et al. to further incorporate evaluating an investor based on an updated return-on-investment (ROI) rate of the invention of Wyrough because doing so would allow the method to give meaning to the rate of return by scoring investment against its peers for the same time period (see Wyrough, Paragraph 0010) and obatain real time status information on the overall performance of their investments (see Wyrough, Paragraph 0066). Therefore, providing an easy an understandable way to quantify their investment rate of returns (Paragraph 0003). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668. The examiner can normally be reached Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624